United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
High Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-92
Issued: May 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 24, 2011 appellant filed a timely appeal from an October 12, 2011 nonmerit
decision and a May 27, 2011 merit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained an injury in the
performance of duty; and (2) whether OWCP properly denied her request to reopen her case for
further review of the merits under section 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 15, 2011 appellant, then a 46-year-old clerk, filed an occupational disease
claim alleging that she sustained right shoulder pain, stress and depression due to employment
factors. She became aware of her condition and its relationship to her employment on
February 12, 2011 and attributed her condition to boxing mail, putting up parcels and performing
window duties from 6:00 a.m. until 1:00 p.m. without a break. Appellant noted that she had
already filed a claim under File No. xxxxxx241. She stopped work on February 12, 2011.
On March 18, 2011 the employing establishment controverted appellant’s claim. It
related that she left work on February 12, 2011 after a manager tried to discuss her work
performance. Appellant advised her manager that she was going to use sick leave and became
loud and belligerent so the manager advised her that medical documentation would be required.2
The employing establishment noted that she had a previously denied right shoulder claim
assigned File No. xxxxxx465 and an emotional condition claim assigned File No. xxxxxx949. It
maintained that appellant was trying to circumnavigate the system by filing additional forms for
previously denied claims.
By letter dated March 25, 2011, OWCP requested that appellant provide a detailed
description of the work factors that she believed caused or contributed to her condition, including
any relevant dates, locations, events or duties. It further requested information regarding any
grievances and sources of outside stress. OWCP additionally asked that appellant submit
rationalized medical evidence from her attending physician explaining any relationship between
a diagnosed condition and her employment.
In a report dated March 10, 2011, received by OWCP on April 19, 2011, Dr. Vincent E.
Paul, a Board-certified orthopedic surgeon, discussed his prior treatment of appellant for a
work-related shoulder condition which required surgery. He noted that she related that she had
again injured her shoulder on February 12, 2011 “boxing mail and parcels at window service”
without a break or lunch. Dr. Paul diagnosed a loose right shoulder capsule and found that
appellant should be off work February 12 to May 12, 2011. In a duty status report of the same
date, he found that she could not work.3
On April 6, 2011 Dr. Justin Chandler, an orthopedic surgeon, noted that appellant had a
history of a work injury to her shoulder in 2001 and that she had been off work since
February 2011. In an April 29, 2011 progress report, he related that she “initially had an injury
back in 2001 at work and subsequently had reinjury at work in February of this year on
February 12, 2011. Appellant had a long period of boxing and overhead work at the [employing
establishment], which exacerbated her right shoulder and since that time, this has not improved.”
Dr. Chandler diagnosed a “high grade bursal sided rotator cuff tear with possible small full
thickness tear” and recommended surgery.
2

In a statement dated March 17, 2011, appellant’s supervisor related that he requested a meeting to discuss
appellant’s performance after her lunch on February 12, 2011. Appellant requested sick leave and became angry.
3

In April 28 and July 14, 2011 duty status reports, Dr. Paul found that appellant was unable to work pending
surgery.

2

On May 2, 2011 appellant filed a claim for compensation beginning February 12, 2011.
On May 16, 2011 OWCP again informed her that the evidence was insufficient to establish her
claim and referred to its March 25, 2011 letter requesting additional information.
By decision dated May 27, 2011, OWCP denied appellant’s claim after finding that she
did not establish fact of injury. It found that she failed to submit supporting factual information,
including the date and place of injury as requested.
On August 24, 2011 appellant requested reconsideration. She related that she had
surgery and was not working or receiving compensation. Appellant noted that she had two
different claim numbers and asked that OWCP review both File No. xxxxx241 and the current
file. She asserted that there should only be one file number.
By decision dated October 12, 2011, OWCP denied appellant’s request for
reconsideration after finding that she had not submitted evidence or raised an argument sufficient
to warrant reopening her case for further merit review. It determined that she had not submitted
any factual information relevant to the issue of whether her injury occurred as alleged. OWCP
advised appellant that it was aware of her assigned File No. xxxxxx241, accepted for right
shoulder sprain and arthritis with a date of injury of September 1, 2001, but found that the other
file was not relevant to establishing any injury in the current case.4
On appeal, appellant argued that OWCP does not know which file number her claim
should be assigned.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition, for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
ANALYSIS -- ISSUE 1
Appellant filed an occupational disease claim on March 15, 2011 contending that she
experienced right shoulder pain, stress and depression causally related to her employment. She
attributed her condition to boxing mail, putting up parcels and working at the window from 6:00
4

In File No. xxxxxx241, OWCP accepted that appellant sustained right shoulder strain and localized
osteoarthritis due to a September 1, 2001 work injury. Appellant underwent multiple shoulder surgeries. In
numerous decisions in 2001, OWCP denied her claim requesting compensation beginning February 12, 2011 and for
various dates thereafter. It noted that it appeared that appellant was claiming a new injury on February 12, 2011.
5

Supra note 1.

6

Calvin E. King, 51 ECAB 394 (2000); Caroline Thomas, 51 ECAB 451 (2000).

3

a.m. until 1:00 p.m. with no break or lunch. Appellant indicated that she became aware of her
condition on February 12, 2011.
In a March 25, 2011 letter, OWCP requested that appellant provide additional factual
information supporting her claim, including a description of the work factors she believed caused
her condition supported by dates and locations and any sources of stress. Appellant did not,
however, respond with any factual evidence. After she filed a claim for disability compensation
beginning February 12, 2011, OWCP again notified her that the evidence was insufficient to
establish her claim and referred her to its March 25, 2011 letter. It is appellant’s burden of proof
to submit a detailed description of the employment factors or conditions that she believes caused
or adversely affected the condition or conditions for which compensation is claimed.7 She has
not submitted sufficient evidence for OWCP to determine whether she is claiming an
occupational disease or traumatic injury8 or provided a comprehensive description of the work
factors and the conditions claimed as a result of any identified work factors.
Appellant submitted medical evidence from Dr. Paul, who in a report dated March 10,
2011 noted that she experienced increased shoulder pain after working on February 12, 2011
boxing mail and parcels without a break. On April 6, 2011 Dr. Chandler related that she had a
reinjury to her right shoulder on February 12, 2011 after performing overhead work and boxing.
Appellant, however, has not submitted factual evidence sufficient to establish that she actually
experienced the claimed work factors. Consequently, the medical reports are based on a history
of injury that has not been factually established and thus are of diminished probative value.9
On appeal, appellant argues that OWCP does not know which file number her claim
should be assigned. The issue, however, is whether she has submitted sufficient evidence to
show that she experienced the work factors alleged to have resulted in her condition. Appellant
failed to provide the required factual evidence and thus failed to meet her burden of proof.10
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,11
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously

7

Penelope C. Owens, 54 ECAB 684 (2003).

8

A traumatic injury is defined as a “condition of the body caused by a specific event or incident or series of
events or incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R.
§ 10.5(q).
9

See Joseph M. Popp, 48 ECAB 624 (1997).

10

See Barbara R. Middleton, 56 ECAB 634 (2005); Paul Foster, 56 ECAB 208 (2004).

11

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at anytime on her own motion or on application.”

4

considered by OWCP.12 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.13 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.14
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.15 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.16 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.17
ANALYSIS -- ISSUE 2
On August 24, 2011 appellant requested reconsideration.
In her request for
reconsideration, she did not show that OWCP erroneously applied or interpreted a specific point
of law. Appellant did not identify a specific point of law or show that it was erroneously applied
or interpreted, nor did she submit pertinent new and relevant evidence not previously submitted.
Moreover, she did not advance a new and relevant legal argument. In support of her
reconsideration request and on appeal, appellant argued that she had two separate claim numbers
which should both be reviewed and combined.18 Her argument is not relevant to the underlying
issue in the case at hand, which is whether she submitted sufficient factual evidence to establish
that occurrence of the work factors identified as causing her condition. Evidence or argument
that does not address the particular issue involved does not warrant reopening a case for merit
review.19 The Board accordingly finds that she did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2).
12

20 C.F.R. § 10.606(b)(2).

13

Id. at § 10.607(a).

14

Id. at § 10.608(b).

15

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

16

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
17

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

18

OWCP procedures provide that cases should be doubled when a new injury is reported for an employee who
previously filed an injury claim for a similar condition and further indicates that the cases should be doubled as soon
as the need to do so becomes apparent . Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and
Management, Chapter 2.400.8(a) (February 2000). In this case, however, appellant has not submitted sufficient
evidence to establish the factual aspect of her claim and has not described the factors of employment to which she
attributed her right shoulder pain, stress and depression. Consequently, OWCP does not have sufficient information
to determine whether her claims should be combined.
19

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

5

CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty. The Board further finds that OWCP properly denied appellant’s request to
reopen her case for further review of the merits under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the October 12 and May 27, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 22, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

